                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                             CASE NO. 3:16-cv-00695-GCM


BARONIUS PRESS, LTD.,                           )
                                                )
                                                     APPENDIX OF EXHIBITS FILED IN
         Plaintiff,                             )
                                                       SUPPORT OF DEFENDANT’S
                                                )
                                                    MEMORANDUM IN SUPPORT OF ITS
v.                                              )
                                                    MOTION TO COMPEL DISCOVERY
                                                )
SAINT BENEDICT PRESS LLC,                       )
                                                )
         Defendant.                             )


EXHIBIT                                         DESCRIPTION

     1          Excerpt from Plaintiff’s Responses to Defendant’s Second Set of Interrogatories
                and Requests for Production of Documents

     2          Excerpt from Plaintiff’s Supplemental Responses to Defendant’s Second Set of
                Interrogatories and Requests for Production of Documents (served July 31, 2018)

     3          Excerpt from Plaintiff’s Supplemental Responses to Defendant’s Second Set of
                Interrogatories and Requests for Production of Documents (served September 28,
                2018)

     4          Excerpt from Deposition Transcript of 30(b)(6) Deposition of Plaintiff Baronius
                Press, Ltd. (March 22, 2018)

     5          Excerpt from Deposition Transcript of 30(b)(6) Deposition of Plaintiff Baronius
                Press, Ltd. (March 21, 2018)

     6          E-mails between Natalie Potter, Counsel for Defendant, and Mark W. Ishman,
                Counsel for Plaintiff (July 24, 2018)

     7          Letter from Natalie Potter, Counsel for Defendant, to Mark W. Ishman, Counsel for
                Plaintiff (August 10, 2018)

     8          Defendant’s Profits for Books Shipped 04/01/2014 – 07/17/2017 for Fundamentals
                of Catholic Dogma, bates stamped SBPP-00296 (July 20, 2017)

     9          Excerpt from Defendant Saint Benedict Press, LLC’s First Set of Interrogatories
                and Requests for Production of Documents to Plaintiff Baronius Press, Ltd. (served
                October 13, 2017)




     Case 3:16-cv-00695-FDW-DCK Document 79-1 Filed 10/23/18 Page 1 of 2
10    Correspondence from Mark W. Ishman, Counsel for Plaintiff, to Natalie D. Potter,
      Counsel for Defendant (August 14, 2018)

11    E-mail from Tom Healy, Plaintiff’s Manager, to Benedikt Trost, Nova et Vetera
      employee, bates stamped BP 00931 (November 19, 2013)

12    Letter from Mark W. Ishman, Attorney for Plaintiff, to Natalie Potter, Attorney for
      Defendant (September 12, 2018)




Case 3:16-cv-00695-FDW-DCK Document 79-1 Filed 10/23/18 Page 2 of 2
